Judgment, Supreme Court, New York County (Arlene Goldberg, J.), rendered on or about April 10, 2002, convicting defendant, upon his pleas of guilty, of two counts of attempted criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 33A to 7V2 years, unanimously affirmed.
Defendant did not preserve his contention that he was deprived of his right to address the court prior to the imposition of sentence, as provided by CPL 380.50 (1), and we decline to review it in the interest of justice. Were we to review this claim, we would find that the court sufficiently complied with the statute (see People v McClain, 35 NY2d 483, 491-492 [1974], cert denied sub nom. Taylor v New York, 423 US 852 [1975]).
We perceive no basis for reducing the sentence. Concur— Andrias, J.P., Williams, Lerner, Friedman and Marlow, JJ.